Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 04/28/2021 has been entered.  Claims 1 and 13 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-13 are still pending in this application, with claims 1 and 13 being independent.

Terminal Disclaimer
The electronic terminal disclaimer filed on 04/28/2021 disclaiming the terminal portion of any patent granted on this application has been automatically approved by EFS-Web.

	Allowable Subject Matter
This communication is in response to amendment filed on 04/28/2021.
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-12 are dependent on claim 1, and
Claim 13.

Regarding claims 1 and 13, the prior art of record either individually or in combination does not disclose or fairly suggest a method, and a system for proactive fraudster exposure in a customer service center with the claimed detailed limitations such as the use of “collecting call interactions from a database of recorded calls in a customer service channel, and the collecting is based on predefined rules by a calls collection engine”, the use of “storing the collected call interactions in an interactions database; analyzing the collected call interactions in the interactions database by a Proactive Fraud Exposure (PFE) engine”, the use of “analyzing comprising: (i) generating a voiceprint for each collected call interaction in the interactions database to be stored in a voiceprints database; (ii) using machine learning technique to group the collected call interactions in the interaction database into clusters based on respective voiceprints in the voiceprints database, and each one of the clusters is associated with a repeating speaker's voice based on the generated voiceprints; (iii) storing the clusters in a clusters database; and (iv) ranking and classifying the clusters stored in the clusters database to yield a list of potential fraudsters”, and the use of “transmitting the list of potential fraudsters to an application to display to a user via a display unit, thus enabling the user to review the list of potential fraudsters and to add fraudsters from the list of potential fraudsters to a watchlist database” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 04/28/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
05/01/2021